UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 97-4141

RANDY SMITH,
Defendant-Appellant.

Appeal from the United States District Court
for the District of South Carolina, at Anderson.
G. Ross Anderson, Jr., District Judge.
(CR-96-327-4)

Submitted: March 3, 1998

Decided: April 6, 1998

Before MICHAEL and MOTZ, Circuit Judges, and
BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Thomas E. Mosley, Columbia, South Carolina, for Appellant. J. Rene
Josey, United States Attorney, Beth Drake, Assistant United States
Attorney, Columbia, South Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Randy Smith appeals his sentence imposed after he pleaded guilty
pursuant to a written plea agreement to conspiracy to distribute
cocaine and crack cocaine in violation of 21 U.S.C.§ 846 (1994).
Finding no error, we affirm.

On appeal, Smith contends that the district court erred in applying
a three-level offense level enhancement for his role in the offense
without first hearing any evidence at the sentencing hearing to support
such an enhancement. Smith also contends that the Government
breached the plea agreement by presenting facts to the court at the
sentencing hearing which were not included in the plea agreement
stipulations.

I.

Smith initially objected to his presentence investigation report's
(PSR's) recommendation that he deserved a three-level role enhance-
ment under USSG § 3B1.1(b) for being a manager or a supervisor in
a criminal enterprise. He objected on the ground that he only super-
vised one person. Smith withdrew this objection at the sentencing
hearing. Smith did not object to his presentence report on the ground
he now raises, that the government had not alleged (or proved) that
the drug ring in which he was involved had five or more people (as
required by § 3B1.1(b)). Due to his failure to object on this ground,
the government did not offer evidence (as it was prepared to do via
testimony at sentencing) that the ring involved more than five people.
Rather, it rested on the facts alleged in the presentence report, which
suggested that at least five persons were involved in Smith's drug
operation and that Smith supervised three of these persons. Under the
circumstances, we conclude that the district court did not plainly err
in accepting the conclusions of the presentence report and in not
requiring additional proof from the government at sentencing.

II.

Because Smith did not claim that the Government breached the
plea agreement in the district court, this court reviews this claim for

                     2
plain error. See United States v. Olano, 507 U.S. 725, 731-32 (1993);
United States v. McQueen, 108 F.3d 64, 65-66 (4th Cir. 1997).

In the plea agreement, the parties stipulated that Smith was
involved in the distribution of between 150 and 500 grams of crack
cocaine, resulting in a base offense level of thirty-four under the U.S.
Sentencing Guidelines Manual § 2D1.1 (1995). However, the plea
agreement states that Smith understands that the stipulations are not
binding on the court or the probation office, and that if the district
court does not accept the stipulations, Smith has no right to withdraw
his plea. The plea agreement also provides that the Government
retains the right to inform the court of any relevant facts, to address
the court regarding the nature of the offense, to respond to the court's
questions, and to respond to statements made to the court by or on
behalf of Smith.

Consistent with the plea agreement, the PSR set Smith's base
offense level at thirty-four and recommended that he receive a three-
level increase for his role in the offense. However, the PSR recom-
mended several additional adjustments, including a two-level increase
under USSG § 2D1.1(b)(1) for possession of a dangerous weapon, a
two-level increase for obstruction of justice under USSG § 3C1.1
(1995), and a three-level decrease for acceptance of responsibility
under USSG § 3E1.1. The adjustments resulted in a total offense level
of thirty-eight.

At the sentencing hearing, Smith objected to the adjustments in the
PSR and offered arguments against them. The Government replied by
arguing in support of the increases and supplied the court with facts
outside of the plea agreement supporting the increases. The court
adopted the factual statements and the recommendations in the PSR
and set Smith's offense level at thirty-eight.

The Government did not break any promises it made in Smith's
plea agreement when it provided the court with information relevant
to sentencing. The Government explicitly reserved the right to pro-
vide the court with other information relevant to sentencing, and to
respond to statements made by or on behalf of Smith. Therefore, the
Government did not breach the plea agreement. See United States v.
Gordon, 61 F.3d 263, 267-68 (4th Cir. 1995); United States v.

                    3
Peglera, 33 F.3d 412, 413-14 (4th Cir. 1994); United States v.
Fentress, 792 F.2d 461, 464 (4th Cir. 1986); see also USSG
§ 6B1.4(d) & comment. (1995).

We affirm Smith's sentence. We deny Smith's motion to file a sup-
plemental pro se brief. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

AFFIRMED

                    4